Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 11/10/2021 have been entered. Claims 1-8, 11-19, 22-29 and 31-32 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 14-19 and 22-29 are rejected under 35 U.S.C. 103 as obvious over Paxson et al (US 20140314982, of record, ‘982 hereafter).
Regarding claims 1-8, 14-19 and 22-29, ‘982 discloses a containment system having a wall with an interior surface formed from a polymer film (Fig. 4, [0011], [0012], [0041]). ‘982 also discloses that the polymer film is formed by grafting fluorinated functional group on a polymerizable moiety or formed from a fluoropolymer ([0012]-[0020], [0088]-[0103]); and the polymer film has thickness of less than 500 nm ([0023]), a preferred surface energy less than 6 mJ/m2 ([0046]), and a contact angle higher than 100° for cryogenic liquid ([0026]) encompassing claimed ranges as in the present claims 1-3. ‘982 further discloses that the polymer film may have a surface with micro- or nano-scaled morphology including bumps or protrusion with dimensions falling within the instantly claimed range of 1 n to 500 microns ([0024], [0157]), which inherently  provides a surface having super-hydrophobicity or super-omniphobicity with contact angle Lotus effect as well known in the art. ‘982 does not expressly set forth that the polymer film is a thermal insulation barrier having a specific contact angle for a cryogenic fluid  whereby the cryogenic fluid is repelled from the polymer film which facilitates formation of a thermally resistant vapor or air layer between the cryogenic fluid and the layer of material, however, ‘982 teaches that the polymer film is formed from a material having fluorinated functional group and has a surface with micro or nano-scaled morphology, which is substantially identical to the thermal insulation barrier having the material and surface morphology of the present application (See [0012]-[0024] of ‘982 and [0033]-[0034] of PG-Pub of present application); thus it is reasonable to expect that the polymer film of  ‘982 provides a superoleophobic or a superomniphobic surface with the contact angles for a cryogenic fluid as presently claimed, and is capable of aiding formation of a thermally resistant vapor or air layer which functions as a thermal insulation barrier, in absence of an objective showing to the contrary. Because the USPTO does not perform experiments, the burden shifts to the applicant to establish that the polymer film of ‘982 are substantially different from those presently claimed, specifically the contact angle and thermal resistance effectiveness (see MPEP 2112(V) and 2112.01(I)).
Claims 11-13 and 31-32 are rejected under 35 U.S.C. 103 as obvious over Paxson et al (US 20140314982, of record, ‘982 hereafter) in view of Janssen et al (WO 2008/068303, of record, see IDS filed on 01/06/2021, ‘303 hereafter).
Regarding claims 11-13 and 31-32, ‘982 teaches all the limitations of claim 1, but ‘982 does not disclose that the material is a composite material having  Young’s modulus and coefficient of thermal expansion as instantly claimed, however, ‘303 

Response to Arguments
Applicant's arguments filed on 06/09/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference ‘982 is silent recited dimension of the micro- and nano-scale surface features, it is noted that ‘982 expressly discloses that the polymer film (coating) comprises micro- and/or nano-scale features such as ridges, grooves, pores, posts, bumps, and/or protrusions ([0024]), and exemplify a surface profile having a 100 nm protrusion ([0157]). 
Applicant also argues that ‘982 discloses the polymer film (coating) provide significant reductions in thermal resistance which is contrary or the opposite of the recited “thermally insulating effect”. It is noted that the cited reference provides experimental data support their “reduction in thermal resistance”. However, No In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (See MPEP 2145 (II)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782